Citation Nr: 0611562	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  03-06 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of head 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1962 to July 1965. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In August 2004 the Board 
remanded the claim for further development. 


FINDING OF FACT

Competent evidence shows that the veteran has an anxiety 
disorder as a residual of head injuries in service.  


CONCLUSION OF LAW

Service connection for anxiety disorder as a residual of head 
injury is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The VCAA applies in the instant case.  However, as the 
decision below constitutes a grant of the benefit sought, 
there is no need to belabor the impact of the VCAA on this 
claim.  Significantly, the veteran was provided adequate 
notice of the evidence necessary to substantiate the claim 
and his VA's responsibilities in claims development in an 
August 2004 letter from the RO.  Additionally, a subsequent 
December 2004 letter advised him to submit any evidence in 
his possession pertaining to his claim.  The veteran was not 
provided notice regarding ratings or effective dates of 
awards.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 and 
02-1506 (Vet. App. Mar. 3, 2006).  However, as the decision 
below does not address these matters he is not prejudiced in 
the decision below by lack of such notice.  The RO will have 
the opportunity to address this "deficiency" prior to 
implementing the Board's decision.  The veteran will then 
have ample opportunity to respond.     

II.  Factual Background

Service medical records include an October 31, 2003 note 
which reflects that the veteran was involved in a fight.  On 
physical examination the only injuries noted were contusions 
about the face.  Neurological examination was negative.  A 
November 1, 1963 record notes bilateral ecchymosis with some 
facial contusions.  In August 1964 the veteran struck the 
front of his head on a cross partition while running down 
stairs.  He indicated that he "blacked out" for about 2 
minutes but then came to.  He did not experience any nausea 
or vomiting after the incident, and an X-ray of the skull did 
not show a fracture.  On follow-up 2 days later he had no 
headache and no abnormal symptoms.  Physical examination was 
normal with no signs of neurological problems and the veteran 
was returned to normal duty.  On May 1965 service separation 
examination neurologic and musculoskeletal systems and the 
head, face and neck were all found to be normal.  

In his March 2003 Form 9, the veteran claimed that his 
failure to remember that he had raised a claim for head 
injury was proof that his mental functioning and memory had 
been affected by the head injury in August 1964 and the 
beating he suffered in October 1963.   

In an affidavit received in March 2005, a fellow serviceman 
indicated that he witnessed two off duty military police 
officers beat up the veteran on October 31st/November1st, 
1963.  They punched and kicked him causing bodily injuries as 
well as head/facial contusions and abrasions.  The veteran 
had to be taken to a hospital emergency room for examination 
and treatment.  In a second affidavit another fellow 
serviceman also indicated that he had knowledge of the 
incident. 

2004 VA medical records show a diagnosis of generalized 
anxiety disorder.  The veteran was taking Buspar for the 
anxiety.   

On VA neurological examination in December 2004, the 
examining neurologist found that the veteran did not have any 
physical disability related to his head concussion in 
service.  Physical examination was entirely normal and no 
neurological deficits or memory loss associated with the 
concussion were found.  However, the examiner did find that 
the veteran's anxiety condition (which he diagnosed as 
general anxiety disorder) was at least as likely as not a 
residual from his October 1963 beating in service and had 
worsened since his concussion in the military.    

III.  Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  To prevail on the question of service 
connection there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury 
(disability).  Hickson v. West; 13 Vet. App. 247, 248 (1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

While the December 2004 neurological evaluation did not 
identify any current physical residuals of head injury in 
service, it did find that the veteran's current anxiety 
disorder was at least as likely as not a residual of his 
October 1963 beating in service, and had worsened since his 
subsequent concussion in the military.  Given this finding, 
the evidence of record mow shows a current disability in the 
form of anxiety disorder; head injuries in service; and 
competent evidence of a nexus between the head injuries in 
service and the current anxiety disorder.  All the legal and 
evidentiary requirements for establishing service connection 
for an anxiety disorder as a residual of head injury are met, 
and service connection for an anxiety disorder is warranted.     


ORDER

Service connection for an anxiety disorder as a residual of 
head injury is granted. 



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


